AppletoN, C. J.
The E. S., 1857, c. 24, defines and establishes the rights, duties and obligations of towns in reference to those falling into distress within their limits, and determines when and under what conditions towns, thus furnishing supplies, can recover remuneration for supplies *530furnished against the towns in which those receiving supplies have their settlement. This statute governs and controls except when modified by subsequent enactments.
The plaintiffs’ right to recover is unquestioned, unless the defendants can bring their case within some modification of the statute. This they attempt, and claim exemption under the provisions of the statute of 1868, c. 205, § 1.
By the Act of 1863, c. 205, § 1, cities, towns and plantations were required" to raise money " by taxation or otherwise, to be applied to aid in the support of the wife or depend-ant mother, father, brother or sister, and minor children, being inhabitants of such city, town or plantation, of any soldier, sailor or marine, who may be actually engaged in the military or naval service of the United States or of this State, in any recognized company, battalion or regiment of this State, or on board of any armed vessel of the United States, during the present rebellion,” &o. This statute is limited in its application. It refers only to supplies furnished and aid rendered by a city, town or plantation, to certain relatives of their respective inhabitants in the military or naval service of the United States. Neither Erskine nor his family were inhabitants of Bremen. They had no settlement there. The case finds they were there only on a visit. This statute imposed no obligation upon the plaintiff town. The supplies for which this suit is brought wore furnished under the general law of the State in relation to paupers, (R. S., 1857, c. 24,) and not under the Act of 1863 ; or under any of the subsequent Acts upon the same subject.
So, the city, town or plantation furnishing aid under the provisions of the Act of 1862, c. 127, § 2, or that of 1863, c. 205, § 2, may be reimbursed by the State. But the plaintiff town is not entitled to be thus reimbursed, because the aid was not furnished under either of these Acts.
In Veazie v. China, 50 Maine, 518, and in Milford v. Orono, 50 Maine, 529, it was decided that the statute of 1861, c. 63, and that of 1862, c. 127, were mandatory in *531their character and not permissive, and that supplies furnished under their requirements, by a city, town or plantation, to an inhabitant thereof in actual service, should not create any pauper disabilities of any kind on the part of the absent soldier or his family. The éffeet of supplies furnished to relievo distress in all other cases remains unaffected by their provisions.
The provision by the Act of 1863, c. 205, § 5, is, that no pauper disabilities shall be created by reason of receiving the aid provided for ” in this Act.” No aid was received by Erskine or his family under the provisions of this Act. This section, therefore, has no bearing upon the question.
There is no evidence tending to show a settlement in Bangor, but the reverse, at the time the supplies were furnished.
The plaintiffs are entitled to recover.
Defendants defaulted, to be heard in damages.
Cutting, Walton, Dickerson and Danfgrth, JJ., concurred.
Taplev, J„, did not concur.